DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 1/23/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/28/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
3.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of copending Application No.16/738,246. 
This is a provisional nonstatutory double patenting rejection.
Instant application 16/750,307
Regarding claim 1, A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one computer processor to cause a computing device to: process depth mapping information to 
Regarding claim 29, an apparatus comprising: a depth information capturing device to generate depth mapping information; and a processor configured to process the depth mapping information to identify depth information of a tested eye, and to determine one or more parameters of a refractive error of the tested eye based on the depth information of the tested eye.  
Application No. 16/738,246
 Regarding claim 1,A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when 5executed by at least one computer processor, enable the at least one computer processor to cause a computing device to: process at least one depth map comprising depth information captured via a lens; and determine one or more parameters of the lens based on the depth 10information.
27. An apparatus of determining one or more optical parameters of a lens, the apparatus comprising:  77SIX1-P-01800-US means for processing at least one depth map comprising depth information captured via the lens; and means for determining the one or more parameters of the lens based at least on the depth map.






Claim Rejections - 35 USC § 102
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-15, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pamplona et al (2013/0027668 A1).
Regarding claim 1, Pamplona et al discloses (refer to figures 1-5 and 14A and 14B) a product comprising one or more tangible computer-readable (1308) non-transitory storage media  (paragraph 109,111 figure 14A) comprising computer-executable instructions operable to, when executed by at least one computer processor (1409) (paragraph 0109 , figure 15), enable the at least one computer processor (1409) to cause a computing device to: process depth mapping information(paragraph 22,86,106,115 and 74 , figures 2,4,5) to identify depth information of a tested eye (paragraph 0057); and determine one or more parameters of a refractive error (figure 2) of the tested eye based on the depth information of the tested eye (paragraph 0057,0129 and 0130).  

Regarding claim 3, Pamplona et al discloses wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye based on a distance between the tested eye and a depth information capturing device by which the depth mapping information is captured(paragraph 0005,0057, figures 4,5) .  
Regarding claim 4, Pamplona et al discloses wherein the instructions, when executed, cause the computing device  to determine the distance between the tested eye and the depth information capturing device based on the depth mapping information (paragraph 0005,0057 , figures 4,5).  
Regarding claim 5, Pamplona et al discloses wherein the instructions, when executed, cause the computing device to identify based on the depth mapping information a depth value corresponding to a predefined area of the tested eye, and to determine the distance between the tested eye and the depth information capturing device based on the depth value corresponding to the predefined area of the tested eye (paragraph 0058-0062, figures 4, 5).  
Regarding claim 6, Pamplona et al discloses wherein the predefined area of the tested eye comprises a sclera of the tested eye or an opaque area around a pupil of the tested eye (paragraph 0057).  

Regarding claim 13, Pamplona et al discloses wherein the instructions, when executed, cause the computing device to process image information of an image of the tested eye, and to identify the depth information of the tested eye based on the image information (paragraph 0005, 0057, figures 4, 5).    
Regarding claim 14, Pamplona et al discloses wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye by processing the depth information as depth information captured via an ophthalmic lens(paragraph 0005,0057, figures 4,5) .    
Regarding claim 15, Pamplona et al discloses wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye based on one or more parameters of the ophthalmic lens (paragraph 0005, 0057, figures 4, 5).   
Regarding claim 29, Pamplona et al discloses (refer to figures 1-5 and 14A and 14B) an apparatus (1408) comprising: a depth information capturing device to generate depth mapping information; and a processor(1409) (paragraph 0109 , figure 15), configured to process the depth mapping information to identify depth information of a tested eye(paragraph 0057); and to determine one or more parameters of a refractive error of the tested eye based on the depth information of the tested eye(paragraph 0057,0129 and 0130).    
.  
Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona et al (2013/0027668 A1) in view of Limon (2016/0120402 A1).
Regarding claim 22, depends on claim 1,  Pamplona et al  discloses ,wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye based on depth mapping information comprising a single depth map. 
 Pamplona et al discloses all of the claimed limitations except single depth map.
Limon et al discloses a single depth map (paragraph 0110).

Regarding claim 23, depends on claim1, Pamplona et al discloses wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye by processing the depth information as depth information. 
 Pamplona et al discloses all of the claimed limitations except single depth map.
Limon et al discloses a structured-light depth measurement (paragraph 0110).
It would have been obvious to one of ordinary skill in the art at the time of invention teaching a structured-light depth measurement map information  in to the Pamplona et al computer-readable  non-transitory storage media  for the purpose of one dynamic target image of the at least sign over display area as taught by Limon (abstract). 
Regarding claim 24, depends on claim 1, Pamplona et al discloses ,wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye by processing the depth information as depth information.. 
 Pamplona et al discloses all of the claimed limitations except a Time of Flight (ToF) measurement single depth map.
Limon et al discloses of a Time of Flight (ToF) measurement (paragraph 0128).
It would have been obvious to one of ordinary skill in the art at the time of invention teaching of a Time of Flight (ToF) measurement information  in to the Pamplona et al 
Regarding claim 25, depends on claim 1, Pamplona et al discloses all of the claimed limitations except wherein the depth mapping information comprises at least one depth map from a depth mapper.  
Limon et al discloses at least one depth map from a depth mapper (paragraph 0110).
It would have been obvious to one of ordinary skill in the art at the time of invention teaching of at least one depth map from a depth mapper information in to the Pamplona et al computer-readable non-transitory storage media for the purpose of one dynamic target image of the at least sign over display area as taught by Limon (abstract).  
Regarding claim 26, combination of Pamplona et al in view of Limon discloses   wherein the depth mapping information comprises image information from a multi-camera device (paragraph 0110, Limon).  
Regarding claim 27, depends on claim1, Pamplona et al discloses, wherein the one or more parameters of the refractive error of the tested eye.
 Pamplona et al discloses all of the claimed limitations except a power correction factor to correct a lens power of the lens of the tested eye.
 Limon et al discloses, a power correction factor to correct a lens power of the lens of the tested eye (paragraph 0259).
It would have been obvious to one of ordinary skill in the art at the time of invention teaching of a power correction factor to correct a lens power of the lens of the tested eye in to the Pamplona et al computer-readable non-transitory storage media for the 
Regarding claim 28, combination of Pamplona et al in view of Limon discloses wherein the refractive error comprises at least one of myopia, hyperopia, or astigmatism comprising cylindrical power and cylindrical axis (paragraph 0013, Limon).  

Allowable Subject Matter
5.      Claims 7-11 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.     The following is a statement of reasons for the indication of allowable subject matter: wherein the instructions, when executed, cause the computing device to determine the one or more parameters of the refractive error of the tested eye based on a plurality of different depth mapping information inputs and  wherein the plurality of different depth mapping information inputs comprises at least a first depth mapping information input and a second depth mapping information input, the first depth mapping information input captured at a first relative position between a depth information capturing device and the tested eye, the second depth mapping information input captured at a second relative position, different from the first position, between the depth information capturing device and the tested eye and wherein the instructions, when executed, cause the computing device to determine at least one of a cylindrical axis of the tested eye or a cylindrical power of the tested eye based on the plurality of different depth mapping information inputs and  wherein the instructions, when .  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/6/2021